Case 1:08-cr-00571-BMC Document 121-10 Filed 05/12/20 Page 1 of 3 PageID #: 3131




             EXHIBIT J
Case 1:08-cr-00571-BMC Document 121-10 Filed 05/12/20 Page 2 of 3 PageID #: 3132



                               ~ffi(~    of t~~ 1\ttorn~l! (§~n~ral
                                      llag~ington, iI.     QI. 20530


                                                  March 26, 2020


 MEMORANDUM FOR DIRECTOR OF BUREAU PRISONS


 FROM:                   THE ATTORNEY GENERAL                  ()f~
 SUBJECT:                Prioritization of Home Confinement As Appropriate in Response to
                         COV ID-19 Pandemic



          Thank you for yo ur tremendous service to our nation during the present cri sis. The current
 situati on is challenging for us all , but I have great confide nce in the ability of the Bureau of Pri sons
 (BOP) to perform its critical mi ssion during these difficult times. We have some of the best-run
 pri sons in the world and I am confident in our ability to keep ir1l11ates in our pri sons as safe as
 possible from the pandemic currently sweeping across the globe. At the same time, there are some
 at-ri sk inmates who are non-violent and pose minimal likelihood of recidi vism and who might be
 safer serving their sentences in home confi nement rather than in BOP facilities. I am issuing thi s
 Memorandum to ensure that we utili ze home confinement, where appropriate, to protect the health
 and safety of BOP personnel and the people in our custody.

 I.      TRANSFER   OF    INMATES  TO   HOME    CONFINEMENT                                       WHERE
         APPROPRIA TE TO DECREASE THE RISKS TO THEIR HEALTH

         One of BOP 's tool s to manage the pri son population and keep inmates safe is the ability to
 grant certain eligible pri soners home confinement in certain circumstances. I am hereby directing
 you to prioritize the use of your various statutory authorities to grant home confinement for inmates
 seeking transfer in connection with the ongoing COV ID-1 9 pandemic. Many inmates will be safer
 in BOP facilities where the population is controlled and there is ready access to doctors and
 medical care. But for some eli gi bl e inmates, home confinement mi ght be more effective in
 protecting their health .

         In assessing which inmates should be granted home confinement pursuant to thi s
 Memorandum , you are to consider the totality of ci rcumstances for each individual inmate, the
 statutory requirements for home confi nement , and the following non-exhaust ive li st of
 discretionary factors:

         •   The age and vulnerability of the inmate to COV ID-19, in accordance with the Centers
             for Disease Control and Preventi on (CDC) guidelines;
Case 1:08-cr-00571-BMC Document 121-10 Filed 05/12/20 Page 3 of 3 PageID #: 3133
 Memorandum from the Attorney General                                                        Page 2
 Subject: Department of Justice COVlD-19 Hoarding and Price Gouging Task Force


        •   The security level of the facility currently holding the inmate, with priority given to
            inmates residing in low and minimum security facilities ;

        •   The inmate's conduct in prison, with inmates who have engaged in violent or gang-
            related activity in prison or who have incurred a BOP violation within the last year not
            receiving priority treatment under this Memorandum;

        •   The inmate ' s score under PATTERN, with inmates who have anything above a
            minimum score not receiving priority treatment under this Memorandum;

        •   Whether the inmate has a demonstrated and verifiable re-entry plan that will prevent
            recidivism and maximize public safety, including verification that the conditions under
            which the inmate would be confined upon release would present a lower risk of
            contracting COVlD-19 than the inmate would face in his or her BOP facility;

        •   The inmate's crime of conviction, and assessment of the danger posed by the inmate to
            the community. Some offenses, such as sex offenses, will render an inmate ineligible
            for home detention. Other serious offenses should weigh more heavily against
            consideration for home detention.

         In addition to considering these factors, before granting any inmate discretionary release,
 the BOP Medical Director, or someone he designates, will, based on CDC guidance, make an
 assessment of the inmate ' s risk factors for severe COVlD- 19 illness, risks of COVlD-19 at the
 inmate's prison facility , as well as the risks ofCOVlD-19 at the location in which the inmate seeks
 home confinement. We should not grant home confinement to imnates when doing so is likely to
 increase their risk of contracting COVID-19. You should grant home confinement only when BOP
 has determined- based on the totality of the circumstances for each individual inmate- that
 transfer to home confinement is likely not to increase the imnate ' s risk of contracting COVlD-19.

 II.    PROTECTING THE PUBLIC

          While we have an obligation to protect BOP personnel and the people in BOP custody, we
 also have an obligation to protect the public. That means we cannot take any risk of transferring
 inmates to home confinement that will contribute to the spread of COVlD-19, or put the public at
 risk in other ways. I am therefore directing you to place any inmate to whom you grant home
 confinement in a mandatory l4-day quarantine period before that inmate is discharged from a BOP
 facility to home confinement. Inmates transferred to home confinement under this prioritized
 process should also be subject to location monitoring services and , where a court order is entered,
 be subject to supervised release.

         We must do the best we can to minimize the risk of COVlD-19 to those in our custody,
 while also minimizing the risk to the public. I thank you for your service to the country and
 assistance in implementing this Memorandum.
